                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

JAMELL ISLAND, TREZELLE ISLAND and     )
JANELL ISLAND,                         )
                                       )
             Plaintiffs,               )             Case No. 19cv01831
                                       )
             v.                        )             Judge Pallmeyer
                                       )
CHICAGO POLICE OFFICER JOY McCLAIN, )                Mag. Judge Schenkier
STAR #4915; CHICAGO POLICE SGT. DANIEL )
O’TOOLE, STAR #15346; CHICAGO POLICE   )
OFFICER MARK J. HERNANDEZ, STAR#12289; )
CHICAGO POLICE OFFICER JOHN M.         )
ZINCHUK, STAR #3893; CHICAGO POLICE    )
OFFICER RAPHAEL A. MITCHEM, STAR #6195;)
CHICAGO POLICE OFFICER RONALD R.       )
NORWAY, STAR #6797; CHICAGO POLICE     )
OFFICER ANGELA PITTMAN, STAR #8235;    )
and THE CITY OF CHICAGO, a Municipal   )
Corporation,                           )             JURY DEMAND
                                       )
             Defendants.               )

                     FIRST AMENDED COMPLAINT AT LAW

      NOW COME, the PLAINTIFFS, JAMELL ISLAND, TREZELLE ISLAND and JANELL

ISLAND, by and through their attorneys, LAW OFFICE OF JEFFREY J. NESLUND and

MICHAEL D. ROBBINS & ASSOCIATES, and in complaining of the DEFENDANTS,

CHICAGO POLICE OFFICER JOY McCLAIN, STAR #4915; CHICAGO POLICE SGT.

DANIEL O’TOOLE, STAR #15346; CHICAGO POLICE OFFICER MARK J. HERNANDEZ,

STAR #12289; CHICAGO POLICE OFFICER JOHN M. ZINCHUK, STAR #3893; CHICAGO

POLICE OFFICER RAPHAEL A. MITCHEM, STAR #6195; CHICAGO POLICE OFFICER

RONALD R. NORWAY, STAR #6797; CHICAGO POLICE OFFICER ANGELA PITTMAN,

STAR #8235; and THE CITY OF CHICAGO, a Municipal Corporation, state as follows:



                                          1
                                          INTRODUCTION

        1.      This is an action for civil damages brought under Illinois State law and 42 U.S.C.

Sec. 1983 for the deprivation of PLAINTIFFS’ constitutional rights. This Court has jurisdiction

pursuant to 28 U.S.C. Sec. 1331 and 1343.

        2.      Venue in this district is proper pursuant to 28 U.S.C. sec. 1391 (b), because the

facts which give rise to the claims asserted herein occurred in the Northern District of Illinois.

        3.      PLAINTIFFS, JAMELL ISLAND, TREZELLE ISLAND and JANELL ISLAND

are individuals who at all times relevant hereto were present in the Northern District of Illinois.

        4.      DEFENDANTS, CHICAGO POLICE OFFICER JOY McCLAIN, STAR #4915;

CHICAGO POLICE SGT. DANIEL O’TOOLE, STAR #15346; CHICAGO POLICE OFFICER

MARK J. HERNANDEZ, STAR #12289; CHICAGO POLICE OFFICER JOHN M. ZINCHUK,

STAR #3893; CHICAGO POLICE OFFICER                      RAPHAEL A. MITCHEM, STAR #6195;

CHICAGO POLICE OFFICER RONALD R. NORWAY, STAR #6797; and CHICAGO POLICE

OFFICER ANGELA PITTMAN, STAR #8235, were at all times material hereto, duly appointed

Chicago Police Officers employed by the City of Chicago acting in the capacity of sworn law

enforcement officials.

        5.      The DEFENDANT, City of Chicago (hereinafter “CITY”), at all relevant times,

was an Illinois Municipal Corporation, duly chartered and organized under the Laws of the State

of Illinois, located entirely within this Judicial District.

                                           FACTUAL SUMMARY

        6.      On or about June 12, 2018, DEFENDANT OFFICER McCLAIN, under the

supervisor of DEFENDANT SGT. O’TOOLE, obtained a search warrant for the first-floor

apartment of a gray-sided two flat building located at 5250 S. Wells Street in Chicago.



                                                    2
       7.      The search warrant created by DEFENDANT OFFICER McCLAIN, under the

supervisor of DEFENDANT SGT. O’TOOLE, contained fabricated, false and misleading

information attributable to a confidential informant.

       8.      The search warrant created by DEFENDANT OFFICER McCLAIN, under the

supervisor of DEFENDANT SGT. O’TOOLE, stated that a male black with the nickname of

“Deebo” who was 35 - 40 years old, 5’07-5’08 and 250-300 lbs. with black hair with moles on his

face was selling drugs out of the first-floor apartment of a gray sided two flat building located at

5250 S. Wells Street in Chicago.

       9.      On and before June 12, 2018, the PLAINTIFFS resided in the first-floor apartment

at 5250 S. Wells Street with their mother.

       10.     DEFENDANT OFFICERS JOY McCLAIN, STAR #4915; CHICAGO POLICE

OFFICER MARK J. HERNANDEZ, STAR #12289; CHICAGO POLICE OFFICER JOHN M.

ZINCHUK, STAR #3893; CHICAGO POLICE OFFICER RAPHAEL A. MITCHEM, STAR

#6195; CHICAGO POLICE OFFICER RONALD R. NORWAY, STAR #6797; and CHICAGO

POLICE OFFICER ANGELA PITTMAN, STAR #8235 were part of a team in the narcotics

division of the Chicago Police Department under the supervision of DEFENDANT SGT. DANIEL

O’TOOLE.

       11.     The DEFENDANT OFFICERS did not have judicial authority for a “no knock”

warrant for the first-floor apartment at 5250 S. Wells Street on June 12, 2018.

       12.     Despite the fact DEFENDANT OFFICERS MARK HERNANDEZ and JOHN M.

ZINCHUK did not obtain judicial authority for a “no knock” warrant, the DEFENDANT

OFFICERS broke down the front door to the PLAINTIFFS’ apartment without allowing the

PLAINTIFFS an opportunity to simply open the door.



                                                 3
       13.    PLAINTIFFS, JAMELL ISLAND, who is 19 years old, and his brother

PLAINTIFF TREZELLE ISLAND, who is 20 years old, were in the residence in the first-floor

apartment at 5250 S. Wells when the DEFENDANT OFFICERS MARK HERNANDEZ and

JOHN M. ZINCHUK broke down the door of their apartment without knocking or giving the

PLAINTIFFS an opportunity to open the door.

       14.    DEFENDANT OFFICERS entered the home, including DEFENDANT

OFFICERS SGT. O’TOOLE; JOY McCLAIN; RAPHAEL A. MITCHEM; RONALD R.

NORWAY; ANGELA PITTMAN; MARK HERNANDEZ and JOHN M. ZINCHUK, placed

guns to the heads of JAMELL ISLAND and TREZELLE ISLAND and ordered them to get on the

ground.

       15.    PLAINTIFF, JANELL ISLAND, who is a 20-year-old female, was in her bathroom

coming out of the shower when the DEFENDANT OFFICERS broke down the door to her

residence.

       16.    All of the PLAINTIFFS were placed into handcuffs and detained despite the fact

none of the PLAINTIFFS resembled the individual “Deebo” described in the search warrant.

       17.    During the search of their residence, PLAINTIFFS JAMELL ISLAND and

TREZELLE ISLAND were subjected to an invasive strip search by the DEFENDANT OFFICERS

under the supervisor of DEFENDANT SGT. O’TOOLE.

       18.    The DEFENDANT OFFICERS knew they were in the wrong apartment and still

conducted an unreasonable search of the PLAINTIFFS’ residence, including breaking personal

items, removing doors off hinges and breaking the front door of the apartment.

       19.    The DEFENDANT OFFICERS’ search of PLAINTIFFS’ home was unreasonable

and excessive as the DEFENDANT OFFICERS knew the PLAINTIFFS were not the subject of



                                               4
the search warrant and the DEFENDANT OFFICERS knew they were in the wrong apartment.

         20.   The search of PLAINTIFFS’ home revealed no contraband of any kind.

         21.   In order to cover up the misconduct outlined above, the DEFENDANT OFFICERS

fabricated official police reports, including that there was “zero damage to any property or

furniture in the residence on account that no search was conducted.”

                                           COUNT I
                                       (Unlawful Search)

         22.   PLAINTIFFS re-allege and incorporate the factual allegations in paragraphs 1-21

above.

         23.   As more fully described above, DEFENDANT OFFICERS entered and searched

PLAINTIFFS’ home without any legal justification, in violation of the Fourth Amendment to the

United States’ Constitution.

         24.   As a direct and proximate result of the illegal search of PLAINTIFFS’ home, they

have suffered damages including, but not limited, to property damage, property loss and emotional

distress.

                                          COUNT II
                                       (Unlawful Seizure)

         25.   PLAINTIFFS re-allege and incorporate the factual allegations in paragraphs 1-21

above.

         26.   As more fully described above, DEFENDANT OFFICERS detained PLAINTIFFS

while they unlawfully searched their home without any legal justification to do so, in violation of

the Fourth Amendment to the United States’ Constitution.

         27.   As a direct and proximate result of the illegal seizures of PLAINTIFFS’ persons

they have suffered damages, including, but not limited to, emotional pain and suffering.



                                                5
                                        COUNT III
                        (Supervisory Liability, Defendant O’TOOLE)

         28.   PLAINTIFFS re-allege and incorporate the factual allegations in paragraphs 1-21

above.

         29.   As described above, DEFENDANT SGT. O’TOOLE, was present at the location

when the Defendant OFFICERS broke into PLAINTIFFS’ home and conducted an unlawful

search of the PLAINTIFFS as well as their apartment.

         30.   DEFENDANT SGT. O’TOOLE was a sergeant on the Chicago Police Department,

and as such, it was his responsibility to supervise the conduct of the other officers who illegally

entered and searched the PLAINTIFFS’ and their residence.

         31.   Rather than properly supervising the DEFENDANTS McCLAIN and UNKNOWN

OFFICERS, DEFENDANT SGT. O’TOOLE condoned their unlawful behavior and approved of

the illegal and excessive search of the PLAINTIFFS’ and their residence.

         32.   As a direct and proximate result of DEFENDANT SGT. O’TOOLE’s failure to

supervise the other DEFENDANT OFFICERS, PLAINTIFFS’ home was illegally entered and

searched and they were detained, strip searched unlawfully, and they suffered damages, including,

but not limited to, emotional pain and suffering.

                                        COUNT IV
                      (Unreasonable Procurement of a Search Warrant)

         33.   PLAINTIFFS re-allege and incorporate the factual allegations in paragraphs 1-21

above.

         34.   Procurement of the search warrant by DEFENDANT McCLAIN, under the

supervision of DEFENDANT SGT. O’TOOLE, was unreasonable and unconstitutional for one or

more of the following reasons:



                                                    6
                (a)    In order to obtain the warrant, DEFENDANTS fabricated false and

misleading information in the complaint and application for the warrant;

                (b)    the DEFENDANTS failed to independently verify or corroborate alleged

information provided by the informant prior to obtaining the warrant;

                (c)    the DEFENDANTS failed to conduct a search of available databases for

any information connecting “Deebo” to the first-floor apartment at 5250 S. Wells Street, Chicago,

Illinois;

                (d)    the DEFENDANTS failed to be truthful with the Assistant State’s Attorney

approving the warrant application and the judge issuing the warrant regarding all information

provided by any alleged informant and corroboration of that information or lack thereof;

        35.     No reasonably well-trained police officer in the position of DEFENDANT

McCLAIN would have applied for the search warrant obtained by DEFENDANT McCLAIN and

it was done intentionally or with reckless disregard to the rights of PLAINTIFFS.

        36.     As a result of DEFENDANT McCLAIN’s unreasonable procurement of the search

warrant, PLAINTIFFS sustained damages including but not limited to property damage, property

loss, and emotional distress.

        37.     The procurement of the search warrant was in violation of PLAINTIFFS’

Constitutional Rights and not authorized by law. The foregoing was unnecessary, unreasonable

and excessive, and in violation of PLAINTIFFS’ Fourth Amendment rights under the U.S.

Constitution.


                                           COUNT V
                         (Intentional Infliction of Emotional Distress)

        38.     PLAINTIFFS re-allege and incorporate the factual allegations in paragraphs 1-21



                                               7
above.

         39.   The invasive strip search, including cavity search, of PLAINTIFFS JAMELL

ISLAND and TREZELLE ISLAND by the DEFENDANT OFFICERS, was extreme and

outrageous conduct. The DEFENDANTS actions were rooted in an abuse of power and authority,

and they were undertaken with intent or knowledge that there was a high probability that the

conduct would inflict severe emotional distress and with reckless disregard of that probability.

         40.   The misconduct described in this Count was undertaken with intent, malice,

willfulness, wantonness and reckless indifference to the rights of the PLAINTIFFS, such that the

DEFENDANTS’ actions shock the conscience.

         41.   The DEFENDANT OFFICERS are or were employees of the CITY of CHICAGO

and acted within the scope of their employment in committing the misconduct described herein

such that the City of Chicago is liable for their actions.

         42.    As a result of the above-described wrongful conduct, the PLAINTIFFS have

suffered financial and other damages, including but not limited to substantial mental pain and

suffering.

                                           COUNT VI
                                        (MONELL CLAIM)

         43.   PLAINTIFFS re-allege and incorporate the factual allegations in paragraphs 1-21

above.

         44.   At all relevant times, DEFENDANT CITY OF CHICAGO, by and through its

employees and agents of the Chicago Police Department, maintained official policies, customs and

practices that facilitated and condoned the DEFENDANTS’ misconduct outlined above.

         45.   Before the illegal stirp search of the PLAINTIFFS’ and the illegal search of their

home and destruction of their personal property on June 12, 2018, policy makers for the City of


                                                  8
Chicago knew that the Chicago Police Department’s policies, customs and practices for

investigating, disciplining, supervising and controlling its officers and, in particular, corroborating

information from informants before executing search warrants in the home of private citizens, were

inadequate and caused police misconduct.

        46.     The actions of the DEFENDANT OFFICERS were done pursuant to one or more

of the following de facto policies, practices and/or customs of the CITY that are so pervasive that

they carry the force of law.

A.      Failure to Investigate or Discipline Officer Misconduct

        47.     The CITY has certain de facto policies, practices and/or customs of concealing and/or

suppressing officer misconduct, including the abuse of police powers to violate the constitutional

rights of citizens during the execution of search warrants.

        48.     Specifically, Chicago Police Officers routinely break down the doors of private

residences without announcing they are the police in violation of judicial authority. It is the de facto

policy, practice and/or custom of the Chicago Police Department to treat every search warrant as if it

were a “no knock” warrant and illegally enter home and destroy personal property without first

announcing that they are the police and giving residents a realistic opportunity to open the door

without the police resorting to destroying property. This policy, practice and custom exceeds the

judicial authority of the search warrant and places citizens as well as officers’ safety at risk.

        49.     At all relevant times, the Chicago Police Department maintained a policy or custom

of failing to investigate, discipline, supervise and control its officers and, in particular,

independently corroborate alleged information obtained by informants in obtaining search

warrants into private residences. By maintaining these policies or customs and practices, the

DEFENDANT CITY OF CHICAGO caused its officers to believe that they could engage in



                                                    9
misconduct and illegal searches with impunity because their actions would never be thoroughly

scrutinized.

       50.     DEFENDANT SGT. O’TOOLE has been the subject of multiple federal lawsuits

regarding illegal search and seizures of citizens based on false or fabricated information obtained

in search warrants. Specifically,

               (a)      case number 06cv00696 regarding a search warrant executed at 2321 N.

       Harding in Chicago on April 15, 2005;

               (b)      case number 09cv01958 regarding a search warrant executed at 9429 S.

       Loomis Street in Chicago on February 18, 2009;

               (c)      case number 11cv07171 regarding a search warrant executed at 6511 N.

       Nordica Avenue in Chicago on October 19, 2010;

               (d)      case number 12cv00981 regarding a search warrant executed at 4929 W.

       Adams Street in Chicago on February 12, 2010; and

               (e)      case number 12cv01422 regarding a search warrant executed at 1021 West

       61st Street in Chicago on March 2, 2011.

       51.     All of    these lawsuits either settled or went to trial with verdicts for the

PLAINTIFFS and put the DEFENDANT CITY on notice that their failed policies, practices and

customs regarding fabricated or falsified search warrants and DEFENDANT SGT. O’TOOLE’S

involvement in such misconduct. Despite the CITY’s knowledge of the City’s failed policies,

practices and customs, the policymakers failed to take action to remedy these problems or

discipline DEFENDANT SGT. O’TOOLE.

B.     Chicago Police Failed to Maintain a Proper Early Warning System

       52.     The City of Chicago has failed to maintain a proper or valid early warning system



                                                10
  to detect and intervene with corrective measures officers with multiple CRs and/or who exhibit

patterns of potentially adverse performance, attitude and behavior.

       53.     DEFENDANT, CITY OF CHICAGO, failed to maintain and/or utilize a valid early

warning system which would have identified DEFENDANT SGT. DANIEL O’TOOLE, STAR

#15346 as an officer with repeated offenses alleged against him and led to the proper discipline,

re-training, supervising or other intervention into his behavior, therefore preventing the shooting

from occurring, even though DEFENDANT CITY OF CHICAGO knew or should have known

that its system did not work and/or was not proper and that the failure of such would cause and

could cause injury to an individual such as the PLAINTIFFS, JAMELL ISLAND, TREZELLE,

ISLAND and JANELL ISLAND.

       54.     DEFENDANT, CITY OF CHICAGO, failed to identify the small fraction of

officers with the highest numbers of CRs registered against them, despite knowing that such

identification and proper retraining or discipline could prevent them from committing further acts

that would cause and could cause injury to an individual such as PLAINTIFFS.

       55.     DEFENDANT, CITY OF CHICAGO, failed to identify the small fraction of

officers with the highest number of CRs, despite knowing that such failure could cause them to

feel they could act with impunity and without fear of retribution.

       56.     Specifically, from 2003 to 2014, DEFENDANT SGT. O’TOOLE had at least 25

illegal search complaints made against him by citizens of Chicago.

       57.     DEFENDANT, CITY OF CHICAGO, failed to identify and/or failed to act on the

fact that that DEFENDANT SGT. DANIEL O’TOOLE, STAR #15346 was in the top fraction of

officers with the highest number of CRs, despite knowing that such failure could cause

DEFENDANT SGT. O’TOOLE to feel he could act with impunity and without fear of retribution



                                                11
or discipline.

        58.      In the case of First Midwest Bank v. City of Chicago, et al., 14-cv-9665 (N.D. Ill)

a federal jury found the City of Chicago failed to maintain an adequate Early Warning System to

identify and correct problematic behavior of officers.

        59.      DEFENDANT, CITY OF CHICAGO, maintained and affirmed agreements with

the Chicago Police Department which limited investigative agencies such as Office of

Professional Standards (“OPS”) and Independent Police Review Authority’s (“IPRA”) ability to

utilize past complaints in its investigations, hampering their ability to identify patterns in officer

misconduct, despite knowing that such failure could prevent officers from committing further

acts which would cause injury to individuals such as PLAINTIFFS, JAMELL ISLAND,

TREZELLE, ISLAND and JANELL ISLAND.

C.      Code of Silence to Shield Officer Misconduct

        60.      Finally, the CITY has a de facto policy, practice and/or custom known as a “code of

silence” within the Chicago Police Department. This code is an implicit understanding between and

among members of the CPD resulting in a refusal or failure to report instances of misconduct of which

they are aware, including the abuse of police powers to violate the constitutional rights of citizens

despite their obligation to do so as sworn officers. This includes police officers who remain silent or

give false or misleading information during official investigations into allegations of a fellow officer

related to misconduct that occurred in order to protect themselves or their fellow officers from

discipline, criminal prosecution or civil liability.

        61.      In December 2015, Chicago Mayor Rahm Emanuel publicly acknowledged the

existence of a code of silence within the Chicago Police Department. Mayor Emanuel defined this

code of silence or “thin blue line,” within the Chicago Police Department as “the tendency to



                                                       12
ignore “the tendency to deny, and in some cases, the tendency to cover up the bad actions of

colleagues.”

       62.     In the case of Obrycka v. City of Chicago et al., No. 07-cv-2372 (N.D. Ill.), a federal

jury found that as of February 2007 “the City [of Chicago] had a widespread custom and/or practice

of failing to investigate and/or discipline its officers and/or code of silence.”

       63.     In April 2016, the City’s Police Accountability Task Force (“PATF”) found that

the code of silence “is institutionalized and reinforced by CPD rules and policies that are also

baked into the labor agreements between the various police unions and the City.”

       64.     Individually and collectively, the above described de facto policies, practices and/or

customs of the CITY proximately result in the culture and endemic attitude among members of the

CPD, including the DEFENDANTS, CHICAGO POLICE OFFICER JOY McCLAIN, STAR

#4915 and CHICAGO POLICE SGT. DANIEL O’TOOLE, STAR #15346, that they may engage

in misconduct against the citizenry with impunity, and without fear of official consequence; they

consider themselves “above the law.”

       65.     The above acts/omissions of the CITY violated the PLAINTIFFS’ rights under the

Fourteenth Amendment to the United States Constitution.

       66.     The aforementioned de facto practices, policies, and customs of DEFENDANTS,

individually and collectively, have been maintained and/or implemented with utter indifference

by DEFENDANTS, and have encouraged and/or motivated DEFENDANT SGT. DANIEL

O’TOOLE, STAR #15346 and DEFENDANT CHICAGO POLICE OFFICER JOY McCLAIN,

STAR #4915 to commit the wrongful act against PLAINTIFFS outlined above, and therefore

acted as the direct and proximate causes and moving force behind the injuries sustained by

PLAINTIFFS.



                                                  13
                                         COUNT VII
                              (State Law Claim: Indemnification)

         67.   PLAINTIFFS re-allege and incorporate the factual allegations in paragraphs 1-21

above.

         68.   In Illinois, public entities are directed to pay any tort judgment for compensatory

damages for which employees are liable within the scope of their employment activities. 735 ILCS

10/9-102.

                                       REQUEST FOR RELIEF

         69.   PLAINTIFFS, JAMELL ISLAND, TREZELLE ISLAND and JANELL ISLAND,

respectfully request that the Court:

               a.      Enter a judgment in their favor and against all Defendants;

               b.      Award compensatory damages against all Defendants;

               c.      Award attorney’s fees against all Defendants;

               d.      Award punitive damages against all Defendants; and

               e.      Grant any other relief this Court deems just and appropriate.

                                         JURY DEMAND

         PLAINTIFFS, JAMELL ISLAND, TREZELLE ISLAND and JANELL ISLAND, demand

a trial by jury under the Federal Rule of Civil Procedure 38(b) on all issues so triable.

                                              Respectfully submitted,

                                              /s/ Jeffrey J. Neslund
                                              JEFFREY J. NESLUND
                                              One of the Attorneys for Plaintiffs
Jeffrey J. Neslund
Law Offices of Jeffrey J. Neslund
20 North Wacker Drive, Suite 3710
Chicago, Illinois 60606
(312) 223-1100



                                                 14
Michael D. Robbins
Michael D. Robbins & Associates
20 North Wacker Drive, Suite 3710
Chicago, Illinois 60606
(312) 899-8000




                                    15
